DETAILED ACTION
The Examiner acknowledges the amendments received 18 January 2022. Claims 2, 11, 34 and 37 are cancelled; claims 1, 3-10, 12-33, 35-36 and 38-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 18 January 2022, with respect to the rejection(s) of claim(s) 1, 13, 16, and their dependent claims, under Vise and Smith have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kurtz.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-16, 18, 21, 23-26, 28-29, 31, 33, 35-36 and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al (U.S. 2006/0253167). Kurtz discloses (Figures 3-7 and 15; 700) a sleeve (“substrate”) configured to be worn on an associated human limb; and one or more electrodes (E1-E8 and S1-S4) housed within the sleeve and arranged to electrically contact skin of the associated human limb when the sleeve is worn on the associated human limb; wherein the sleeve comprises a first connector (741, 745) and a second connector (755, 732), the first and second connectors being located at a first end of the sleeve, at least two flexible fingers (744, 748) extending from the first connector towards a second end of the sleeve, at least two additional flexible fingers (758, 734) extending from the second connector towards the second end of the sleeve, and at least one webbing (740) that connects one of the at least two flexible fingers extending from the first connector to one of the at least two additional flexible fingers extending from the second connector; wherein the one or more electrodes is located on one or more of the at least two flexible fingers, and one or more conductive mediums is disposed on each flexible finger (par. 0050).
Regarding claim 3, Kurtz discloses (par. 0050) at least a hydrogel.
Regarding claim 4, the Examiner considers the substrate in Figures 3-7 “can” be wrapped helically.
Regarding claim 5, Kurtz discloses (par. 0124) a fabric layer disposed on an exterior of the sleeve.
Regarding claim 6, Kurtz discloses (par. 0124) each flexible finger includes a conductive circuit layer (1530).
Regarding claim 7, Kurtz discloses (par. 0124) each flexible finger includes an insulating base layer upon which the conductive circuit layer is laid.
Regarding claim 8, Kurtz discloses (par. 0126) each flexible finger includes an insulating cover layer over the conductive circuit layer.
Regarding claim 12, Kurtz discloses (Figures 8A-10B) the flexible fingers taper towards a center axis of the sleeve.
Regarding claim 13, Kurtz discloses (Figures 3-7 and 15; 700) a sleeve (“substrate”) configured to be worn on an associated human limb; and one or more electrodes (E1-E8 and S1-S4) housed within the sleeve and arranged to electrically contact skin of the associated human limb when the sleeve is worn on the associated human limb; wherein the sleeve comprises a first connector (741, 745) and a second connector (755, 732), the first and second connectors being located at a first end of the sleeve, at least two flexible fingers (744, 748) extending from the first connector towards a second end of the sleeve, at least two additional flexible fingers (758, 734) extending from the second connector towards the second end of the sleeve, and at least one webbing (740) that connects one of the at least two flexible fingers extending from the first connector to one of the at least two additional flexible fingers extending from the second connector; wherein the one or more electrodes is located on one or more of the at least two flexible fingers, and one or more conductive mediums is disposed on each flexible finger (par. 0050); and wherein each flexible finger includes: a non-electrode-containing portion; and a scalloped (Figures 8A-10B) electrode-containing portion (846, 848, 946, 948, 1046, 1048) distal from the connector.
Regarding claim 14, Kurtz discloses (824) each flexible finger further includes a non-scalloped electrode-containing portion.
Regarding claim 15, Kurtz discloses a first portion (755) which is transverse to a center axis of the sleeve; and a second portion (E8) which is parallel to the center axis of the sleeve.
Regarding claim 16, Kurtz discloses (Figures 3-7 and 15; 700) a sleeve (“substrate”) configured to be worn on an associated human limb; and one or more electrodes (E1-E8 and S1-S4) housed within the sleeve and arranged to electrically contact skin of the associated human limb when the sleeve is worn on the associated human limb; wherein the sleeve comprises a first connector (741, 745) and a second connector (755, 732), the first and second connectors being located at a first end of the sleeve, at least two flexible fingers (744, 748) extending from the first connector towards a second end of the sleeve, at least two additional flexible fingers (758, 734) extending from the second connector towards the second end of the sleeve, and at least one webbing (740) that connects one of the at least two flexible fingers extending from the first connector to one of the at least two additional flexible fingers extending from the second connector; wherein the one or more electrodes is located on one or more of the at least two flexible fingers; and (par. 0128) an inner disposable sleeve (1560) surrounded by the sleeve, the inner disposable sleeve comprising a conductive medium in contact with the multiple electrodes.
Regarding claim 18, Kurtz discloses (par. 0128) the conductive medium is less conductive in a regular state; and the conductive medium becomes more conductive upon application of external pressure in a direction of the external pressure.
Regarding claim 21, Kurtz discloses (par. 0128) the conductive medium is dry in an initial state and becomes tacky upon any one of: application of an electrical current; a change in temperature; a change in pH; or a change in moisture; or wherein the conductive medium comprises a stimuli-sensitive polymer.
Regarding claim 23, Kurtz discloses (par. 0124) the sleeve comprises a flexible material.
Regarding claim 24, Kurtz discloses (Figures 3-10B) a rigid shell; and a hinge running parallel to a longitudinal axis of the sleeve.
Regarding claim 25, Kurtz discloses (par. 0038) a user interface for selectively configuring electrodes and adjusting stimulation level or pattern.
Regarding claim 26, Kurtz discloses (par. 0062) the sleeve comprises buttons including light emitting diode (LED) based touchscreen displays on a back side of each of the multiple electrodes.
Regarding claim 28, Kurtz discloses (par. 0124) the sleeve is expandable.
Regarding claim 29, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 31, Kurtz discloses (par. 0124) a flexible circuit (1530) including electrodes connected by electrode traces that (i) house sensors and (ii) the electrode traces are arranged in a zig-zag pattern.
Regarding claim 33, Kurtz discloses (par. 0124) the sleeve comprises conductive fibers and a dry fit material.
Regarding claim 35, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 36, Kurtz discloses (Figure 5) the sleeve is configured to: cover the limb comprising both a leg portion and a foot portion; and support gait-training.
Regarding claim 38, Kurtz discloses (par. 0009) the multiple electrodes are configured to both deliver electrical simulation and sense a neural signal the associated human limb.
Regarding claim 39, Kurtz discloses (Figures 8A-10B) the flexible fingers taper towards a center axis of the sleeve with the taper distal from the connector being accommodated by the scalloped electrode-containing portion distal from the connector.
Regarding claim 40, Kurtz discloses (par. 0128) the one or more conductive mediums disposed on each flexible finger comprise an inner disposable sleeve (1560) surrounded by the sleeve, the inner disposable sleeve comprising the one or more conductive mediums in contact with the multiple electrodes.
Regarding claim 41, Kurtz discloses (par. 0039) a pulse generator configured to apply a neurostimulation waveform to the sleeve.
Regarding claim 41, Kurtz discloses (par. 0039) a pulse generator configured to apply a neurostimulation waveform to the sleeve.
Regarding claim 42, Kurtz discloses (par. 0039) a pulse generator configured to apply a neurostimulation waveform to the sleeve.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 19-20, 22, 27, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al (U.S. 2006/0253167). Kurtz discloses the claimed invention except for hydrogel discs. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a hydrogel discs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Kurtz discloses (Figure 1) the first connector interfaces with a processing device.
Regarding claim 19, Kurtz discloses the claimed invention except for the conductive medium comprises a compressible polymer and a conductive filler dispersed in the compressible polymer. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a conductive medium of these materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Kurtz discloses the claimed invention except for the conductive filler comprises carbon fibers, carbon nanotubes, or metallic particles. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a conductive medium of these materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Kurtz discloses the claimed invention but does not disclose expressly each electrode of the multiple electrodes includes concentric rows of teeth about 200 µm to about 300 µm in height. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrodes as taught by Kurtz, with the concentric rows of electrodes, because the applicant has not disclosed the concentric rows of electrodes provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the electrodes as taught by Kurtz, because Kurtz’s electrodes are able to stimulate and sense as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Kurtz’s electrodes to obtain the invention as specified in the claim.
Regarding claim 27, Kurtz discloses the claimed invention but does not disclose expressly the accelerometer. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrical signals sensor of Kurtz, with the accelerometer, because the applicant has not disclosed the accelerometer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensors as taught by Kurtz, because Kurtz is able to modify a stimulation therapy based on sensed needs of the patient, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Kurtz’s device to obtain the invention as specified in the claims.
Regarding claim 30, Kurtz discloses the claimed invention but does not disclose expressly the accelerometer. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrical signals sensor of Kurtz, with the accelerometer, because the applicant has not disclosed the accelerometer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensors as taught by Kurtz, because Kurtz is able to modify a stimulation therapy based on sensed needs of the patient, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Kurtz’s device to obtain the invention as specified in the claims.
Regarding claim 32, Kurtz discloses the claimed invention but does not disclose expressly the sensors. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrical signals sensor of Kurtz, with the sensors as claimed, because the applicant has not disclosed the, e.g., accelerometer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensors as taught by Kurtz, because Kurtz is able to modify a stimulation therapy based on sensed needs of the patient, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Kurtz’s device to obtain the invention as specified in the claims.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792